Citation Nr: 0012893	
Decision Date: 05/16/00    Archive Date: 05/22/00

DOCKET NO.  98-20 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease and a heart disorder secondary to nicotine 
dependence acquired in service.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1961 to 
October 1965.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In October 1997, the RO 
denied service connection for hearing loss and for chronic 
obstructive pulmonary disease and a heart condition secondary 
to tobacco use.  The veteran has perfected an appeal with the 
denial of service connection for chronic obstructive 
pulmonary disease and a heart condition secondary to tobacco 
use.  


FINDING OF FACT

The claim of entitlement to service connection for chronic 
obstructive pulmonary disease and a heart condition claimed 
as secondary to nicotine dependence acquired in service is 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.  


CONCLUSION OF LAW

The claim for service connection for chronic obstructive 
pulmonary disease and a heart condition secondary to nicotine 
dependence acquired in service is well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records reveal no complaints or 
findings of any heart or lung disorders during active duty.  
There is no reference in the service medical records to the 
use of tobacco products.  

Private medical records include a report from the Chaimette 
General Hospital indicating that a stress thallium study 
conducted in September 1987 revealed evidence of a 
posterolateral infarction.  Medical records submitted by Dr. 
D. Klinestiver are dated from 1988 to 1993 and do not 
reference smoking by the veteran.  

The report of a February 1996 VA examination reflects that 
the veteran reported he had smoked for approximately 20 
years.  He also reported exposure to asbestosis, coal dust 
and silica.  The pertinent assessments were arteriosclerotic 
coronary artery disease, status post angioplasty and chronic 
obstructive pulmonary disease.  

The veteran's claim of entitlement to service connection for 
chronic obstructive pulmonary disease due to smoking was 
received at the RO in June 1997.  In August 1997, he also 
claimed entitlement to service connection for heart disease 
due to smoking.  

Two letters from J. L. Frame, M.D., have been associated with 
the claims file.  The letters, dated in February and June of 
1998, indicate the veteran reported that he started smoking 
in late 1961, while on active duty, and that he continued to 
smoke up to two packs per day and less than a pack per day 
when he was trying to quit.  It was Dr. Frame's opinion that 
the veteran developed a smoking addiction during his period 
of active service and that the veteran's tobacco addiction, 
which began during active duty, was causative of the later 
development of both heart and lung abnormalities.  

Lay statements have been associated with the claims file.  R. 
E. reported that he served with the veteran during basic 
training and thereafter and that he knew the veteran began 
smoking during service.  Other lay statements from the 
veteran's sister and brother-in-law attest to the fact that 
the veteran did not smoke prior to active duty but was 
smoking upon his discharge from service.  

At a March 1999 RO hearing the veteran testified that he 
began smoking during basic training in 1961 and continued to 
smoke until the present time.  He testified he had a heart 
attack for which he was treated at Shalma General Hospital 
and then Guro Infirmary.  He was receiving treatment for his 
heart at a VA facility at the time of the hearing.  The 
veteran testified that when he informed the VA examiner he 
had been smoking for twenty years it was just a figure of 
speech.  

Criteria

In general, in order to establish service connection for a 
claimed disability the facts must demonstrate that a disease 
or injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303. 

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Particular to claims based on tobacco use, the VA General 
Counsel, in VAOPGCPREC 2-93 (Jan. 13, 1993), held that direct 
service connection may be established for disability shown to 
result from tobacco use during active service.  See also 38 
C.F.R. §§ 3.303(d).  Additionally, in VAOPGCPREC 19-97 (May 
13, 1997), the General Counsel held that if nicotine 
dependence is considered a disease for VA compensation 
purposes, if such nicotine dependence began in service, and 
if resulting tobacco use led to disability, then the issue 
becomes whether secondary service connection could be 
established for that disability pursuant to 38 C.F.R. § 
3.310(a).  The General Counsel held that, assuming nicotine 
dependence is considered a "disease" for compensation 
purposes, then secondary service connection could then be 
established, under the terms of 38 C.F.R. § 3.310(a) (1998), 
only if a veteran's nicotine dependence, which arose in 
service, and resulting tobacco use may be considered the 
proximate cause of the disability which is the basis of the 
claim.  Supervening causes were said to include sustained 
remission of the service-related nicotine dependence and 
subsequent resumption of the use of tobacco products, 
creating a de novo dependence; or exposure to environmental 
or occupational agents after being discharged from the 
military.  Precedent opinions are binding on the Board.  38 
U.S.C.A. § 7104(c) (West 1991 § Supp. 1999).

The acting Under Secretary for VA benefits has indicated in a 
July 1997 letter that he provided to the directors of all 
Veterans Benefits Administration offices and Medical Centers 
that, in view of the conclusion reached by the Under 
Secretary for Health for VA that nicotine dependence may be 
considered a disease for VA compensation purposes, then the 
answer in all nicotine dependence cases to the first element 
set forth in VAOPGCPREC 19-97 is that nicotine dependence is 
such a disease.  The acting Under Secretary for benefits 
noted that each decision must then specifically address the 
remaining two elements; i.e., whether the veteran acquired a 
dependence on nicotine in service; and whether that 
dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by him, noting that proximate cause is to be defined 
by the parameters that were set forth by the General Counsel 
in its precedent opinion and according to 38 C.F.R. § 3.310.

Analysis

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  "[A] person who submits a claim for benefits under a 
law administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 1 
Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."

For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See generally Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (table).  Medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Lay or medical evidence, as appropriate, may be 
used to substantiate service incurrence.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

The Internal Revenue Service Restructuring and Reform Act, 
enacted July 22, 1998, in effect nullified 38 C.F.R. § 
3.303(d) with respect to tobacco claims, providing that, for 
claims filed after June 9, 1998, service connected may be 
granted only where a tobacco-related disability was manifest 
during service or compensably manifested within any 
applicable presumptive period.  See 38 C.F.R. §§ 3.303(a), 
(b), 3.307, 3.309.  The veteran in this case filed a claim 
prior to June 9, 1998; thus, the above does not apply to the 
instant appeal.

The two principal questions that must be answered pertinent 
to the veteran's claim for benefits for tobacco-related 
disability are 1) whether the veteran acquired a dependence 
on nicotine during service; and 2) whether any nicotine 
dependence which arose during service may be considered the 
proximate cause of his claimed heart and lung disorders 
diagnosed after service.

Associated with the claims file are two letters from Dr. 
Frame, which reflect the doctor's opinion that the veteran 
acquired tobacco addiction during active duty and that the 
tobacco addiction which began during active duty was 
causative of the later development of heart and lung 
problems.  Although this opinion is based on information 
provided by the veteran, the veteran is competent to state 
whether and how much he smoked during active duty and a 
presumption of credibility attaches to these assertions for 
the limited purpose of establishing a well-grounded claim.  
See King v. Brown, 5 Vet. App. 19,21 (1993).  

Dr. Frame has linked the veteran's report of smoking to a 
diagnosis of tobacco addiction of service origin.  The doctor 
has also linked heart disease  and "a significant lung 
disorder" to the veteran's addiction to tobacco which the 
physician opined began during active duty.  There is 
competent evidence of record in the form of a report of a 
February 1996 VA examination which includes diagnoses of 
chronic obstructive pulmonary disease and arteriosclerotic 
coronary artery disease 

Thus, the Board finds that the claim of entitlement to 
service connection for chronic obstructive pulmonary disease 
and a heart condition secondary to nicotine dependence 
acquired in service is well grounded.  


ORDER

The claim of entitlement to service connection for chronic 
obstructive pulmonary disease and a heart condition as 
secondary to nicotine dependence acquired in service is well 
grounded.  To this extent only, the appeal is granted.  


REMAND

As noted above, the veteran has presented a well-grounded 
claim for entitlement to service connection for chronic 
obstructive pulmonary disease and a heart disorder secondary 
to nicotine dependence acquired in service.  Thus, the VA has 
a duty to assist the veteran further in the development of 
this claim. 38 U.S.C.A. § 5107(a).  

The VA General Counsel has found that, under certain 
circumstances, death or disability resulting from the 
identifiable residuals of disease due to tobacco use during 
service is compensable under the law governing VA benefits.  
The opinion does not hold that service connection will be 
established for a disease related to tobacco use if the 
affected veteran smoked in service.  VAOPGCPREC 2-93 (Jan. 
13, 1993).  Rather, it states that any disability related to 
tobacco use which is not diagnosed until after service would 
not be precluded from service connection; however, it must be 
demonstrated that the disability resulted from use of tobacco 
during service and the possible effect of smoking before or 
after service must be taken into consideration.  Precedent 
opinions are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991) .

In a more recent opinion, the VA General Counsel found that a 
determination as to whether service connection for disability 
or death attributable to tobacco use subsequent to military 
service should be established on the basis that such tobacco 
use resulted from nicotine dependence arising in service, and 
therefore is secondarily service connected pursuant to 38 
C.F.R. § 3.310(a), depends upon affirmative answers to the 
following three questions: (1) whether nicotine dependence 
may be considered a disease for purposes of the laws 
governing veterans' benefits; (2) whether the veteran 
acquired a dependence on nicotine in service; and (3) whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  If each of these three questions is 
answered in the affirmative, service connection should be 
established on a secondary basis.  VAOPGCPREC 19-97 (May 13, 
1997).

Although the veteran testified at the March 1999 RO hearing 
that he was being treated for a lung condition at a VA 
facility, those records do not appear to be in the claims 
file.  

There is conflicting evidence as to the date of onset of the 
veteran's smoking.  At the time of February 1996 VA 
examination, he reported he had smoked for approximately 20 
years, which would place the onset more than 10 years after 
service.  This statement was made to the VA examiner more 
than one year prior submission of the claim of service 
connection for chronic obstructive pulmonary disease and a 
heart disorder secondary to nicotine dependence.  None of the 
other clinical evidence of record at that time demonstrated 
any tobacco use by the veteran.  Subsequent to the veteran's 
filing a claim alleging tobacco use, he testified his tobacco 
use began during active duty and explained that his reference 
to a 20 year history of smoking had been a figure of speech.  
In support of this contention, he submitted statements from 
relatives and from an individual who reportedly served with 
the veteran during basic training when the tobacco use 
allegedly began.  

It appears that there may be additional medical evidence that 
could shed light on this case.  The veteran has reported he 
was treated for a myocardial infarction in the 1980's.  At 
the time of the March 1999 RO hearing he was requested to 
complete VA Form 4142 so the RO could attempt to obtain these 
treatment records, but he failed to do so.  In a statement 
received in December 1998, he reported having been treated 
for tobacco addiction by various doctors in the past but has 
not provided additional information regarding this treatment.  
Finally, in correspondence of February 1996, it was shown 
that Mercy Baptist Medical Center was unable to locate any 
treatment records for the veteran but in order for the 
facility to conduct another search additional descriptive 
information was requested.  

In February 1998, Dr. Frame reported that he was a "treating 
physician."  However, it appears that the doctor's opinion 
was based on information supplied by the veteran and no 
treatment records have been obtained.  

The Board also notes the buddy statement from R.E., who 
reported having served with the veteran.  Verification that 
the veteran and Mr. R.E. served together should be obtained.  

Finally, the Board notes that at the time of the February 
1996 VA examination, the veteran reported exposure to 
asbestos in both the private sector and during active duty, 
exposure to coal dust for approximately six months in the 
private sector, and silica exposure in the private sector for 
approximately eight months.  To the extent the veteran may be 
claiming service connection due to claimed in-service 
asbestos exposure, he should be afforded the opportunity to 
provide medical evidence of an asbestos-related disease.  

Accordingly, this case is returned to the RO for the 
following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  If he is 
claiming heart or lung disease due to 
claimed in-service asbestos exposure he 
should submit medical evidence that he 
has a disease that is due to claimed in-
service exposure. 

2.  The veteran should be asked to 
provide the names and addresses of all 
family doctors and all medical care 
providers who treated or evaluated him 
for any heart disorders or lung problems 
since his discharge from active duty, 
including the doctors/hospitals that 
treated him for his claimed two heart 
attacks (myocardial infarctions), along 
with the approximate dates of treatment 
or evaluation.  He should also identify 
any smoking cessation programs or 
treatment providers by whom he may have 
been treated for nicotine dependence 
since service and the dates of treatment.  
Also, if possible, he should provide 
additional information regarding 
hospitalization in 1985 at the Mercy 
Baptist Medical Center, such as the dates 
of hospitalization and/or his account 
number, so that the RO can resubmit the 
request for records to that facility.  
All medical care providers identified 
should be asked to provide copies of the 
veteran's complete medical records.  

3.  Inasmuch as the veteran testified at 
the March 1999 hearing that he was being 
treated for a lung condition at a VA 
facility, those records should be 
obtained.   

4.  The RO should contact Dr. Frame at 
the Huntington Emergency Physicians 
Group, Inc., and request a copy of the 
veteran's complete treatment records, 
including any initial history that may 
have been taken.   

5.  The RO should try to confirm through 
the National Personnel Records Center 
and/or actual service department records 
that both the veteran and R.E., who 
submitted the buddy statement of February 
9, 1998, were stationed together for 
basic training at Lackland for six weeks 
in late 1961 and that they both were then 
sent to Amarillo, Texas for six months of 
Tech School and then to Sherman Air Force 
Base in Oklahoma.  Copies of any service 
department records utilized should be 
associated with the claims file.  The RO 
may have to contact the veteran first for 
Mr. R.E.'s address so that he can be 
asked for his service number and any 
other necessary information.  

6.  If the veteran has submitted evidence 
that he has a disability related to 
claimed in-service asbestos exposure, the 
RO should appropriately develop that 
matter.  

7.  After the above development has been 
completed to the extent possible, the RO 
should review the case and determine 
whether the evidence is sufficient to 
decide the claim.  If it is, the RO 
should readjudicate the issues on appeal 
considering the weight of the evidence 
and the credibility of the witnesses.  

8.  If the evidence is not sufficient to 
decide the claim, the veteran should be 
examined by appropriate specialist(s), to 
determine the nature and etiology of any 
current lung and/or heart disorders.  The 
examiner(s) should review the claims 
folder and provide an opinion as to the 
following questions:

(a).  Whether the veteran is nicotine 
dependent and if so, whether he acquired 
an addiction to nicotine while in 
service;

(b).  Whether it is at least as likely as 
not that the veteran's use of tobacco 
based products while in service resulted 
in any lung disorder or heart disorder 
found on examination;

(c).  If the veteran is nicotine 
dependent, whether it is at least as 
likely as not that there is a proximate 
causal relationship between any lung 
disorder or heart disorder found on 
examination and his dependence on 
nicotine.  

All indicated tests should be conducted.  
The rationale for any opinion expressed 
must be explained.  The claims file and a 
copy of this remand must be made 
available to the examiner(s) prior to the 
requested examination and the examination 
report must be annotated to reflect such 
review of the records by the examiner(s).

9.  Thereafter, the RO should again 
review the record and re-adjudicate the 
issue of entitlement to service 
connection for chronic obstructive 
pulmonary disease and a heart disorder 
claimed as secondary to nicotine 
dependence acquired in service.

If any benefit sought remains denied, the veteran and his 
representative should be issued a supplemental statement of 
the case, which includes the appropriate law and regulations 
and adequate reasons and bases for the RO's decision.  The 
veteran and his representative should be afforded an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if 
appropriate. No action is required of the veteran until he is 
notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals


 



